RE: MATTERS OF HABEAS APPLICATION                                   DATE: 02/06/2015
    CAUSE NO. 241-0010-13-A


EX PARTE MAURICE CAIN                                               IN THE COURT OF CRIMINAL APPEALS

                                                                    OF TEXAS, IN AUSTIN.

CAUSE NO.                 WR - 82, 716 - 02

         ~ECEIVED ~[\ij
 OOURTOFCRIMINAlAPPEALS ORIGINAL PETITION FOR WRIT OF MANDAMUS

                    FEB 1o 2015      TO THE HONORABLE JUDGE(S) OF SAID COURT:

              Abet Acosta, crerk
                  COMES NOW, MAURICE CAIN, RELATOR herein, and files this "ORIGINAL PETITION FOR WRIT
OF MANDAMUS" complaining of "THE ABUSE OF DISCRETION THROUGH A CONSPIRACY TO CONCEAL
MATERIAL FACTS, " in the 24lst JUDICIAL DISTRICT COURT, SMITH COUNTY, TYLER, TEXAS, · ·
JtJDGE-JACKSKEENJR. presiding, with CONSPIRATORY PARTICIPANT'S: SMITH:COUNTY DISTRICT
CLERK, LOIS ROGERS; SMITH COUNTY CRIMINAL DISTRICT ATTORNEY D. MATT BINGHAM; and,
ATTORNEY OF RECORD STEN MARTI LANGSJOEN; RESPONDENT(S) herein, with RELATOR showing as
 follows:
                                                         I

                                                 PROCEDURAL FACTS
                  RELATOR submitted an 11.07 APPLICATION FOR WRIT OF HABEAS CORPUS to the SMITH COUNTY
DISTRICT CLERK'S OFFICE that was FILED SEPTEMBER 03, 2014 (CLERK'S SUMMARY SHEET [ CSS'i
HEREIN])(SEE CSS at pages 1- 19), SMITH COUNTY DISTRICT CLERK, LOIS ROGERS through
DEPUTY LINDA RHYMES gives CONEIRMATiOW OE E1l11N(;. (CSS at page 34).
                  RELATOR submitted "PETITIONER'S MOTION FOR APPOINTMENT OF COUNSEL" on SEPTEMBER 05,
2014 (CSS at pages 20, 22, 24, and 26), that was FILED SEPTEMBER 03, 2014 (CSS at pg.
20), NO COMFIRMATION OF FILING.
                  RELATOR submitted "MOTION FOR ORDER DIRECTING DEFENSE COUNSEL TO RELEASE DEFENDANT'S
RECORD" on SEPTEMBER 08, 2014 (CSS at pg.:37) NO CONFIRMATION OF FILING.
                                                                                                   /-
                  RELATOR RECEIVED-CONFIRMATION OF "STATE:1:S ANSWER TO APPLICATION FOR WRIT OF HAABEAS
CORPUS AND DESIGNATION OF ISSUES" ( CSS at pgs'. 38 - 41) FILED SEPTEMBER 12, 2014,
                                                                                            --
however, "MEMORANDUM ORDER" FILED ?EPTEMBER 19, 2014_(CSS at pg. 41) was BLANK.WITH NO
COMFIRMATION OF FILING (SEE ATTACHMENT A; ATTACHED HERETO).
                  RELATOR RECEIVED from ATTC1RNEY OF RECORD, STEN MARTI LANDSJOEN, A CONFIRMATION
LETTER FOR RECEIPT OF RELATOR'S "MOTION FOR ORDER DIRECTING DEFENSE COUNSEL TO RELEASE
DEFENDANT'S RECORDS," DATED SEPTEMBER 30, 2014, advising relator of his right to copies,
AND,VIDEO,RECORDING
. -' . '_\.
     . ':.: _.:-"\. l. ·._);""'.
              ~
                                 OF ARREST, AND WAS TO CHECK WITH TDCJ UNIT STAFF HOW TO SUBMIT TO
                                                                                                 -/
                                                         1
.-.
                                                            I

                                                   PROCEDURAL FACTS

      ALL ITEMS, HOWEVER TO THIS DATE ATTORNEY HAS FAILED TO SUBMIT SAID ITEMS'. (SEE ATTACHMENT
      B, attached hereto), AS OF THIS DATE FILED TO COURT OF CRIMINAL APPEALS.
             RELATOR submitted "NOTICE CHANGE OF ADDRESS:::LETTER TO SMITH COUNTY DISTRICT ATTORNEY
      D~·~MATT BINGHAM explaining BRADY MATERIAL SOUGHT WAS THE THREE INDIVIDUAL VIDEO
      RECORDINGS OF THE TWO POLICE OFFICER'S AND THE PARAMEDIC VIDEO 'NOT THE EDITTED I
      CONSOLIDATED VERSION PRODUCED BY THIS DISTRICT ATTORNEY BUT THE ORIGINALS (CSS at pg.
      42):referenced in the REQUEST FOR PRODUCTION OF ELECTRONICALLY STORED PHOTOGRAPHIC I
      SOUND RECORDINGS, CERTAIN ASSOCIATED POLICIES, AND INFORMATION (CSS at pgs. 42, 44-46);
      and,    ~LETTER   TO CLERK'S OF THE::24lst DISTRICT COURT AND COURT OF CRIMINAL APPEALS,
      REVEAE.ING NEW ADDRESS, FILING OF AFOREMENTIONED REQUEST, AND COMPLAINING OF--cMEMORANDUM
      BLANK ORDER RECEIVED FROM DISTRICT ATTORNEY OFFICE WITH NO DATE FOR ATTORNEY LANGSJOEN
      AFFIDAVIT TO BE FILED (ATTACHMENT A, compare CSS at pg. 41);" submitted OCTOBER 15,
      2014 (CSS at pgs. 42, 43, 46), FILED OCTOBER 17, 2014 with NO CONFIRMATION (CSS at pg.
      42).
             RELATOR received ATTORNEY STEN MARTI LANGSJOEN'S AFFIDAVIT, mailed. NOVEMBER 14,
      2014, certified NO. 7009ll410IOOOOI7437I7374, FILE STAMPED -
                                                                 2014
                                                                   -- NOV-14
                                                                           - PM
                                                                             -- 3:19
                                                                                  - (CSS at
      pg. 47). DOCUMENTATION RELATOR received consisted of CSS PGS. 47- 63, NOTICE, AGAIN,
      CSS    pg~   51 NOT SIGNED NOR NOTORIZED, FURTHER NOTICE CSS pgs. 47 - 51 "DO NOT have a
      date.".and TIME IN THE LOWER RIGHT CORNER.AS DO CSS:':PGS 52 - 63." NOR DOES AMENDED NOTICE
                                                        ·--                --
      OF FILING (CSS at 64 - 65) FILE STAMP DATED 2014 NOV 18 PM 1:03 (CSS at pg 64) with
      NOTaRIZED AFFIRMATION TO AFFIDAVIT,SUBMITTED AND FILED 4 DAYS PRIOR ( COMPARE, CSS at
      pgs. 47 & 51; 64 & 65).
             RELATOR submitted NOVEMBER 2g, 2014, an            'AFFIDAYIT...:./:_ADDENDIJM?TO~'lL:07_.APPLIE:ATIQN.

      IN    RESPONSE_'TO~:_AFFIDA:VIT_:_OF:_STEN   MARTJ Ll:l.NGSJOEN;:.FILED 2014 DEC -2 AM 11:08 (CSS at
      pgs. 66 - 70) , NOTICE DISTRICT CLERK'S LETTER ( CSS at pg. 70) :· • . "in this HABEAS
      PROCEEDING to be filed as an ADDENDUM I RESPONSE in said proceeding." NO COMFIRMATION.
             RELATOR submitted DECEMBER 14, 2014, a MOTION ORDERING ACCESS TO RECORDS (CSS at
      pgs 71- 73), FILED 2014 DEC 16 AM 10:54 (CSS at pg. 71). NO CONFIRMATION.
             RELATOR received JANUARY 07, 2015 the STATE'S SUPPLEMENTAL ANSWER IN OPPOSITION TO
      APPLICATION FOR WRIT OF HABEAS CORPUS (CSS at pqs. 74 - 80, with attached documentation
      ~gs.    81- 104), FILED 2015 JAN -2 PM 2:15 (CSS at pg. 74). NOTICE ATTACHMENT I -
      AFFIDAVIT OF MR. STEN LANGSJOEN (CSS at pgs. 81- 99) NOTARY PAGE BLANK (CSS at pg. 87);
      ATTACHMENT II - LETTER OF JULY 10, 2014 (CSS at pgs. ·100 - 101) REQUEST DOCUMENTATION
      FAVORABLE TO DEFENSE (CSS at pg 101) NO CONFIRMATION, FILED 2014 JUL 15                      == --:23;   and,
      FILED 20J.!5'i'JAN 1 2 PM 3:32 (CSS at pg 102) WRIT ,OE HABEAS CORPUS FINDINGS OF FACT AND
                           1




                                                            2
                                                 I    '
                                          PROCEDURAL FACTS

CONCLUSION OF LAW. (CSS at pgs. 102- 104), SIGNED AND DATED BY JUDGE JACK SKEEN, JR.
(COMPARE, ATTACHMENT C, at pgs. 1- 3), however,           ATTACHMENT~   was an attachment to
STATE'S SUPPLEMENTAL ANSWER IN OPPOSITION TO APPLICATION FOR WRIT OF HABEAS CORPUS,.
FILED 2015 JAN -2 PM 2:15, NOW SAME DOCUMENT FILED 2015 JAN 12 PM 3:32, and SIGNED BY
JUDGE JACK SKEEN, JR., AND DATED'l2 JANUARY 2015.
     RELATOR I 'UPON ''RECEIPT JANUARY' 07, 2015 of the STATE'S SUPPLEMENTAL ANSWER IN
OPPOSITION TO APPLICATION FOR WRIT OF HABEAS CORPUS (CSS at pgs. 74 - 104, as explained
above), DID SUBMIT "APPLICANT'S SUPPLEMENTAL ANSWER I REQUEST IN OPPOSITION TO STATE'S
SUPPLEMENTAL ANSWER," the morning of JANUARY 12,. 2015 in compliance with "THE MAILBOX
RULE" ( See TEX. R. APP. PROC.[TRAP] RULE 49.1; also, RAMOS v RICHARDSON, 228 S.W.3d 671,
673 (TEX. 2007); SPOTSVILLE v CAIN, 149 F 3d 374, 377 (5th CIR. 1998); FED. R. APP. PROC.
RULE 25 (a)(2)(C)) and was to be CONSIDERED TIMELY FILED THAT VERY DAY OF JANUARY 12,
                                                           -----
2015 (SEE ATTACHMENT      ~:   APPLICANT'S SUPPLEMENTAL ANSWER I REQUEST IN OPPOSITION TO
STATE'S SUPPLEMENTAL ANSWER, at pgs. 1 - 5, omitting CLERK'S LETTER and UNSWORN
DECLARATION), WITH NO CONFIRMATION OF FILING OR SUBMISSION TO COURT OF CRIMINAL APPEALS
AS OF PRESENT !'DATE •.
     RELATOR' received: JANUARY 15, 2015, CLERK'S SUMMARY SHEET (CSS) PAGES 1 - 110, also.
INCLUDED, LETTER OF PROCEEDING HELD, LETTER OF COMPLIANCE TRAP RULE 34.5           (~)   & (.e.),
signed by LINDA RHYMES and DATED JANUARY 13, 2015. (THE SAME DAY MAILED OUT TO RELATOR,
WITH ONLY NOTIFICATION OF "FINDINGS OF FACT AND CONCLUSION OF LAW ORDER SIGNED BY JUDGE
JACK SKEEN, JR."[CSS at pgs. 102.- 104]), and TABLE OF CONTENTS (COMPLETE CSS 1-110).

                                                 II

                                      THE ABUSE OF DISCRETION
                                        THROUGH A CONSPIRACY
                                     TO CONCEAL MATERIAL FACTS

     'RELATOR as a.PRO-SE LITIGANT;coilfined-in the.'TDCJ-ID, acquires an already
insurmountable, nearly impossible, task to demonstrate RELATOR'S BURDEN OF PROOF, then
to add the diminishing factor that THE SMITH COUNTY DISTRICT CLERK, LOIS ROGERS; THE
RELATOR'S ATTORNEY OF RECORD, STEN MARTI LANGSJOEN; THE CRIMINAL DISTRICT ATTORNEY, D.
MATT BINGHAM; and, A 24lst DISTRICT JUDGE JACK SKEEN, JR., PARTICIPANT'S herein, having
entered into an agreement inferred from the concert actions among the PARTICIPANT'S
and to be considered voluntaryfromthe collation of circumstances to follow (SEE, 18
USCA 371; US v THON, 917 F 2d 170, Id.), these become the precursors for "THE ABUSE OF
DISCRETION THROUGH A CONSPIRACY TO CONCEAL MATERIAL FACTS."
     When there is a need for the PARTICIPANT'S to act and failure to act when there is
~   DUTY TO DO SO, PARTICIPANT'S RECKLESSLY DISREGARD RELATOR'S RIGHTS as follows:


                                                 3
                                                       II
                                    THE ABUSE OF DISCRETION
                                      THROUGH A CONSPIRACY
                                   TO CONCEAL MATERIAL FACTS

A. THE SMITH COUNTY DISTRICT CLERK, LOIS ROGERS, AS PARTICIPANT.

    RELATOR FILED numerous documentation to be presented to the 24lst DISTRICT COURT,
however, was never made aware by this CLERK of said filings and/or said presentations,
with the exception of "LETTER TO DEFENDANT ACKNOWLEDGING RECEIPT OF WRIT 09-03-14 (See
CLERK'S SUMMARY SHEET [CSS] at pg. 34)," until receipt of CSS 01/15/2015, revealing
filings only, but NO NOTIFICATION OF COURT PRESENTATION OF RECORD (See CSS entirety).
       RELATOR's·presentation of the numerous documentation with submission and filing
dates as follows:
       CSS PAGES                SUBMITTED/PG. NO.(S)                      css FILED/PG. NO. ( S)
1) 20 -·26                      SEP   05,   2014   I    20,22,24,26       SEP ~ 3j.~ 2014 /_~20
2)     37                       SEP    8,   2014   I    37                SEP 10, 2014 I 37
3) 42 - 46                      OCT   15,   2014   I    42,43,46          OCT 17, 2014 I 42
4) 66 - 70                      NOV   28,   2014   I    69                DEC 2, 2014 I 66
5) 71 - 73                      DEC   14,   2014   I    73                DEC 16, 2014 /71
6) 100 - 101                    JUL   10,   2014   I    100,101           JUL 15, 2014 I 101       and,
7) ATTACHMENT D 1 - 5           JAN   12,   2014   I    5                 UNKNOWN FILING .

.. ' , The SMITH COUNTY DISTRICT CLERK, LOIS ROGERS' blatant violations of duties and lack
of requisite process has deprived and:ptejudiced the interests for RELATOR'S RIGHT to
include a fair and impartial review of facts through relevant material, and to REDRESS
THE GOVERNMENT in a judicial process, thatas designed and structured was to be
implemented as practiced without an oppressive, abusive, and grossly prejudicial
application to this RELATOR. The actions of the PARTICIPANT is totally lacking in even
a facsimile of reasonable procedural safegaurds that are CONSTITUTIONALLY sufficient
to protect against unjustified deprivations of RELATOR'S FUNDAMENTAL RIGHTS AND RIGHT
TO DUE PROCESS.
       PARTICIPANT'S acts of commission and/or omission, whether by calculated intent and
design, or combined error, incompetance, apathy and ignorance, has committed an ABUSE
OF DISCRETION TO CONCEAL MATERIAL FACTS RELEVANT to the HABEAS PROCEEDING DECISION.
       THE COURT OF CRIMINAL. APPEALS ALL THINGS CONSIDERED SHOULD REVERSE AND REMAND FOR
FURTHER PROCEEDINGS WITH COUNSEL APPOINTED. TO ASSIST RELATOR IN ALL MATTERS.

B. THE HIRED ATTORNEY OF RECORD, STEN MARTI LANGSJOEN, AS PARTICIPANT.

       The RELATOR'S GROUND FOR RELIEF was designated for future resolution per MEMORANDUM
ORDER OF THE 24lst JUDICIAL DISTRICT COURT, JUDGE JACK SKEEN, JR., presiding, and as
SPECIFIED was to be HELD BY WAY OF AFFIDAVIT ONLY             ~CERNING THE ALLEGATIONS OF

EFFECTIVE ASSISTANCE OF COUNSEL.       However, MEMORANDUM ORDER (See, ATTACHMENT A) was
made    p~rt   of STATE'S ANSWER IN OPPOSITION TO APPLICATION FOR WRIT OF HABEAS CORPUS AND

                                                       4
                                               II
                                    THE ABUSE OF DISCRETION
                                      THROUGH A CONSPIRACY
                                   TO CONCEAL MATERIAL FACTS

DESIGNATION OF ISSUES, that had neitherbeenFILE STAMPED,,DATE ISSUANCE FOR SUBMISSION
had not been entered, NOR. HAD THE JUDGE SIGNED OR DATED THE ORDER . (See, ATTACHMENT A) •
FURTHERMORE, there was NO ISSUANCE FROM THE SMITH COUNTY DISTRICT CLERK,AS ORDERED IN
MEMORANDUM ORDER, AND AS REQUESTED BY RELATOR 02TOBER 15, 2014, in his "NOTICE OF CHANGE
OF ADDRESS", "REQUEST FOR PRODUCTION OF ELECTRONICALLY STORED PHOTOGRAPHIC / SOUND
RECORDINGS, CERTAIN ASSOCIATED POLICIES, AND INFORMATION," that included LETTERS TO:
D. MATT BINGHAM, CRIMINAL DISTRICT ATTORNEY SMITH COUNTY; AND, CLERK'S OF THE COURT:
24lst DISTRICT COURT C/O LOIS ROGERS, DISTRICT CLERK; and, COURT OF CRIMINAL APPEALS.
C/O ABEL ACOSTA, COURT CLERK; specifically designated at, "FOR THE 24lst POST CONVICTION
WRIT CLERK,"through entirety (See, CSS at pgs. 42- 46, esp. 43). Therefore, RELATOR'S
''AFFIDAVIT j ADDENDUM TO 11.07 APPLICATION IN RESPONSE TO: AFFIDAVIT OF STEN MARTI
LANGSJOEN," (See, CSS at pgs. 66·- 70) as REQUESTED IN DISTRICT CLERK LETTER was to be
filed in this HABEAS PROCEEDING as an ADDENDUM / REPONSE in said proceeding (See, CSS
at pg. 70, Id.), and does constitute evidence in the case as it has been introduced at
the hearing as ORDERED BY THE 24lst. DISTRICT COURT, "BY WAY OF AFFIDAVIT ONLY." SEE,
BADGETT v STATE, 79 SW 3d 58l(TEX. APP. -HOUSTON [ 14th DIST.) 2001) at 586 f.n. (2).
RELATOR was prejudiced by the SMITH COUNTY DISTRICT CLERK'S FAILURE TO RESPOND.WITH'A
FILING DATE, THUS, RELATOR'S "AFFIDAVIT/ ADDENDUM TO 11.07 APPLICATION IN RESPONSE TO:
AFFIDAVIT OF STEN MARTI LANGSJOEN," filed DECEMBER 02, 2014 (CSS, at pgs. 60- 70),
this included a letter to DISTRICT CLERK to file in the HABEAS PROCEEDING AS AN ADDENDUM
/RESPONSE IN SAID PROCEEDING (CSS, at pg. 70). This HABEAS PROCEEDING was no more than
"a·pre:requisite to presenting a point of error on appeal only when necessary to adduce
facts not in the record," with "types of evidence allowed at HEARING,.the court may
receive evidence by AFFIDAVIT or otherwise (See, TEX. R. APP. PROC.[TRAP) RULE(S) 21.2
&    21.7)~"   which was the ONLY MEANS POSSIBLE TO RELATOR as ORDERspecifies " .. defendant
is   NOT   to be brought back to SMITH COUNTY JAIL for a hearing," and the RELATOR'S
AFFIDAVIT IS TO BE CONSIDERED IN ALL THINGS RELATING TO THE HEARING AS SELF-
REPRESENTATION. (See, CSS, at pgs. 66- 70).
       FURTHERMORE, something is amiss in the DISTRICT CLERK and CRIMINAL DISTRICT
ATTORNEY of ORIGINAL AFFIDAVIT with an AMENDED NOTICE OF FILING, and the AFFIDAVIT
presented in STATE'S SUPPLEMENTAL ANSWER IN OPPOSITION TO APPLICATION FOR WRIT OF HABEAS
CORPUS omitting the AMENDED NOTICE OF FILING (See, CSS, .at 47- 63, compare 82- 99).
RELATOR explains defects in C. THE SMITH COUNTY CRIMINAL DISTRICT ATTORNEY, D. MATT
BINGHAM.



                                                5
                                                ·II
                                       ABUSE OF DISCRETION
                                      THROUGH A CONSPIRACY\
                                   TO CONCEAL MATERIAL FACTS

    RELATOR contends it is well settled law in the STATE OF TEXAS that in a prosecution
of any individual an INFORMATION and/or INDICTMENT is needed to inform the individual
by notice of the charges in which the STATE is willing to prove in order to properly
convict him of the crime cited BEYOND A REASONABLE DOUBT of a jury of his peers in this
case. (CSS, INDICTMENT at pg. 27).
    ATTORNEY STEN MARTI LANGSJOEN was surely aware of the (2)·two charges pending in
RELATOR'S CASE, specifically, POSS CS PG l < lG, CAUSE NO. 241-0009-13 (CSS, at pgs 52 &
88); and, TAMPERING/ FABRICATE PHYS EVID W /INTENT TO IMPAIR, CAUSE NO. 241-0010-13
(CSS, at pgs. 56 & 9l). HOWEVER, ATTORNEY OF RECORD in order to be effective upon
investigation of INDICTMENT, by mere observation, one can see:.·
l) 'there·is.NO FILING DATE.NOR·SIGNATURE OF CLERK (DEPUTY)(CSS, at pq. 27);
2) INDICTMENT CERTIFICATION is incomplete, NO DATES, CLERK SIGNATURES, WITNESSES, ETC.
    (CSS, at pq. 28); FURTHERMORE,
3) there. IS NO ENHANCEMENT PARAGRAPH (CSS, at pgs. 27[1 of l] & 28~ compare JUDGEMENT
    at PLEA TO lst ENHANCEMENT PARAGRAPH, CLEARLY THERE ARE NO ENHANCEMENT PARAGRAPHS,
    css, at pgs. 27- 30).
    RELATOR, as would be known by an ATTORNEY of such caliper as STEN MARTI LANGSJOEN,
as referenced in the introduction of) HIS AFFIDAVIT to the 24lst DISTRICT COURT, was
stopped for an ASSUMED TRAFFIC VIOLATION. HOWEVER, in accordance with the        I~DICTMENT,

assumedly issued by a GRAND JURY for CAUSE NO. 241-0010-13, was TO KNOW THAT AN
INVESTIGATION AND OFFICIAL PROCEEDING WAS PENDING AND IN PROGRESS, TO-WIT (IN OTHER WORDS
SPECIFICALLY): POSSESSION OF A CONTROLLED SUBSTANCE, .... , KNOWING THAT AN OFFENSE HAD
BEEN COMMITTED, TO-WIT: POSSESSION OF A CONTROLLED SUBSTANCE, ...• , WHEN YOU'RE BEING
STOPPED   FOR   AN ASSUMED TRAFFIC VIOLATION. This point of the INDICTMENT WAS NEVER PROVEN
AND THE VERDICT BY THE JURY IS CONTRARY TO THE LAW. AND THE EVIDENCE. ( CSS, at pg. 27) .
Add this to the KNOWN EDITED TAPES PRESENTED AS BRADY MATERIAL, WHEN IT IS QUITE CLEAR
THAT TWO (2) POLICE OFFICER DASH CAMERAS AND ONE (l) PARAMEDIC CAMERA WOULD SENSIBLY
BE THREE ( 3) SEPERATE. AND: INDIVIDUAL AUDIO / VIDEO TAPES / DVD 'S, AND Nor
                                                                          ,,  ONE AUDIO /
VIDID DVD, OR EDITED VERSION, OMITTING /        DELETING FAVORABLE DEFENSE PORTIONS, THEREBY,
DEMINISHING ANY ADEQUATE DEFENSE FOR COMFIRMING EXCESSIVE FORCE ALTERCATION FOR A ' . :
TRAFFIC VIOLATION,    DENYING SUBSTANTIAL RIGHTS OF RELATOR. The U.S. SUPREME COURT has
held the suppression of the co-defendants confession was a violation of the DUE PROCESS
CLAUSE of the 14th AMENDMENT. SPECIFICALLY, the COURT held "SUPPRESSION BY THE PROSECUTION
OF EVIDENCE FAVORABLE     ~   AN ACCUSED UPON REQUEST VIOLATES DUE PROCESS where the evidence
is material either to guilt or to punishment, irrespective of the good or bad faith of
the PRiJSECUTION (SEE, BRADY, 373 U.S. I   87, 83   s CT   )   .

                                                 6
                                              II
                                     ABUSE OF DISCRETION
                                    THROUGH A CONSPIRACY
                                  TO CONCEAL MATERIAL FACTS

       The RECORD before the COURT .OF CRIMINAL APPEALs·, in regard to this ATTORNEY OF
RECORD filing and/or adoption of previous ATTORNEY'S PRE-TRIAL MOTIONS, IS DEVOID OF,
NOT ONLY THE FILINGS, BUT ANY RULING BY THE 24lst COURT, as to MOTION TO SUPRESS, MOTION
IN LAMINE, and/or ANY MOTION OR RULINGS as is sufficient to establish_ efficien                                           II
                                    ABUSE OF DISCRETION
                                   THROUGH A CONSPIRACY
                                TO CONCEAL MATERIAL FACTS

RULE 21.2 WHEN MOTION FOR NEW TRIAL REQUIRED
    A MOTION FOR NEw TRIAL is a prerequisite to presenting a point of error on appeal
 only when necessary to adduce facts not filed in the record.

RULE 21.3 GROUNDS (IN PERTINENT PARTS)
    The DEFENDANT must be GRANTED a NEW TRIAL for "ANY'" of the following reasons:
 (e) when evidence tending to establish the DEFENDANT'S INNOCENCE has been intentionally
     destroyed or WITHHELD, thus preventing its production at trial; and,
 (h) when THE VERDICT is contrary to the law and the evidence.

    This-ATTORNEY OF RECORD has been anything but effective, ethical, or honest. Case
and point start with his viewing of the "EDITED TAPE OF ARREST" between my brother,
myself, and this attorney. Upon reviewing he did advise there were clear FEDERAL CIVIL
RIGHTS charges to pursue, thus his being hired. He has continued to promise numerous
issues that have been but vapor on his lips. In his letter DATED SEPTEMBER 30, 2014, he
advises he would send-copies of all records in his possession, to include the "VIDEO
RECORDING OF RELATOR'S ARREST," as of the DATE OF THIS SUBMISSION there has been no
further contacts, legal or otherwise- ( See·i ATTACHMENT B, STEN M. LANGSJOEN LETTER, DATED
SEPTEMBER 30, 2014, 2 pqs.).
    For the reasons stated ATTORNEY OF RECORD, not onlv at trial, but in his AFFIDAVIT
before this OCURT OF CRIMINAL APPEALS has chose to CONSPIRE WITH THE STATE, .as a
PARTICIPANT, to conceal the facts stated herein and throuqhout the record. Thus relief
should be GRANTED TO RELATOR.

C. SMITH COUNTY CRIMINAL DISTRICT ATTORNEY, D. MATT BINGHAM, AS PARTICIPANT.

    RELATOR CONTENDS this DISTRICT ATTORNEY'S OFFICE has assumed positions beyond its
jurisdiction, by and through the power of documentation, it has assumed,:beyond the
OFFICE OF DISTRICT ATTORNEY, SPECIFICALLY, THK JUDGE AND: ATTORNEY OF RECORD, :COURT and
OFFICE. In a manner as follows:

    The STATE FILES: "THE STATE'S ANSWER IN OPPOSITION TO APPLICATION FOR WRIT ·OF HABEAS
CORPUS AND DESIGNATION OF ISSUES ·( CSS, at pgs. 38 - 41) , but NOTICE PAGE 41 and STATE'S
ANSWER have-aiffeteht' filing·da:tes, 2014 SEP 12 & 2014 SEP 19, also NOTICE at #3 the
DATE OF NOVEMBER 14th, a Friday: SIGNED AND ENTERED ... 19th .. SEPTEMBER; now NOTICE
JUDGE'S SIGNATURE (COMPARE, ATTACHMENT·A, having none of the above completed). THE
JUDGE JACK SKEEN, JR., JUST FILLED IN THE BLANKS and it got FILE STAMPED BY THE SMITH
COUNTY DISTRICT CLERK. RELATOR'S COPY WAS ATTACHMENT A, BLANK.



                                            8
                                              II
                                     ABUSE OF DISCRETION
                                    THROUGH A CONSPIRACY
                                  TO CONCEAL MATERIAL FACTS

    RELATOR on OCTOBER 15, 2014, did send a letter to the SMITH COUNTY DISTRICT CLERK;
COURT OF CRIMINA1 7 APPEALS CLERK; SMITH COUNTY DISTRICT ATTORNEY, ALL RECEIVING SAME
TRUE AND CORRECT DOCUMENTATION, SPECIFICALLY, NOTIFICATION OF ADDRESS CHANGE; COMPLAINING
OF BLANK DATE OF\· MEMORANDUM ORDER; and, REQUEST FOR PRODUCTION •••• ( CSS, at pgs. 42 - 46) .
    JANUARY -2, 2015, THE STATE FILES: "STATE'S SUPPLEMENTAL ANSWER IN OPPOSITION TO
APPLICATION FOR WRIT OF HABEAS CORPUS," which also has attached, "WRIT OF HABEAS CORPUS
FINDINGS OF FACT AND CONCLUSION OF LAW" BLANK {See, ATTACHMENT C, compare CSS, at pgs.
102 - 104, FILED 2015 JANUARY 12, to-wit WAS NEVER FORWARDED UNTIL SMITH COUNTY CLERK
SUBMITTED CSS FILE TO COURT OF CRIMINAL APPEALS). FURTHERMORE, SMITH COUNTY DISTRICT
ATTORNEY is fully aware of this RELATOR'S CURRENT ADDRESS as have received CERTIFIED
LETTER DATED: OCTOBER 21, 2014 (See, ATTACHMENT E, LETTER), HOWEVER THE DISTRICT ATTORNEY
decide to now on JANUARY -2, 2015 to mail    RELATOR~S   COPIES OF STATE'S SUPPLEMENTAL .•.
to the previous addresscof., CHOICE MOORE UNIT (See, ATTACHMENT F), noticed after removal
of FWD TO:(See, ATTACHMENT F & G), mailed JANUARY -2, 2015, RELATOR RECEIVED NOTICE OF
STATE'S RESPONSE, JANUARY 07, 2015.P.M ..
    RELATOR, JANUARY 12, 2015, due in part to this DISTRICT ATTORNEY'S OFFICE intentional
delay to RELATOR'S NOTIFICATION OF ''STATE'S SUPPLEMENTAL ANSWER ••• " with JUDGE'S "WRIT
OF HABEAS CORPUS FINDINGS OF FACT AND CONCLUSION OF LAW"'     attaclied'~(see~·   'CSS, at pgs.
74- 104, except CSS pgs. 102- 104 looked like ATTACHMENT c, pJs. 1- 3),thus the
submission of "APPLICANT'S SUPPLEMENTAL ANSWER/ REQUEST IN OPPOSITION TO STATE'S
SUPPLEMENTAL ANSWER," with NO NOTIFICATION FROM SMITH COUNTY DISTRICT CLERK'S FILING
OR FORWARDING TO THE TRIAL COURT AND/OR COURT OF CRIMINAL APPEALS.

    Thus far, RELATOR has proven the STATE has caused considerable delay of RELATOR'S
RIGHT TO BE TIMELY NOTIFIED. The STATE.has filed (2) two seperate STATE'S ANSWERS, (1)
one FILED 2014 SEP    ~'   (2) two FILED 2015 JAN -2 (See, CSS at pgs. 38 - 41; & 74 - 104;
compare however, ATTACHMENT A to CSS pg. 41; then compare ATTACHMENT C pgs. 1- 3.to
CSS pgs. 102- 104, esp. pgs. 3 with 104).
    The STATE not ONLY FILES ANSWERS TO THIS RELATOR'S APPLICATION FOR WRIT OF HABEAS
CORPUS, it also FILES THE ANSWER EXPECTED FROM THE COURT IN THE DISTRICT ATTORNEY'S
OWN VIEW AND/OR WORDS. IS THE STATE ALSO CONSIDERED THE JUDGE IN THESE MATTERS AND THE
OFFICIAL   JUDGE   THERE FOR CREDENTIAL PURPOSE, BY NAME AND TITLE ONLY ? How can this be
considered an unbias non-prejudicial ruling when, first the JUDGE has failed to consider
any of RELATOR'S DOCUMENTATION, proven in a failure to make any sort of ruling in the
record before this COURT OF CRIMINAL APPEALS, second the documentation presented            by    the



                                              9
                                                        II

                                                 ABUSE OF DISCRETION
                                                THROUGH A CONSPIRACY
                                             TO CONCEAL MATERIAL FACTS

STATE reveals NO CHANGES AND/OR INDIVIDUAL RULING OF THE TRIAL COURT JUDGE REFERENCING
HIS INDIVIDUAL AND/OR PERSONALIZED!: PERCEPTION·,·: VIEWST. INSTINCTS/·: FACTS, FROM A PERSONAL
INVESTIGATION OF THE RECORD BY RULINGS·: OF RELATOR'S DOCUMENTATION ASSUMEDLY BEFORE
THE COURT, this brings into question the actual author of the "AFFIDAVIT OF STEN MARTI
LANGSJOEN."
        The AFFIDAVIT OF STEN MARTI LANGSJOEN:
1) RELATOR was never NOTIFIED, INFORMED, OR ADVISED OF the date LANGSJOEN AFFIDAVIT was
   to be filed, although REALTOR made ALL PERSONS AWARE OF NON-COMPLIANCE TO NOTIFY
   (See, ATTACHMENT A, CSS at pg. 41, and CSS at pgs. 42- 46,esp. pg 43);
2) AFFIDAVIT FILED 2014 NOV 14 P.M. 3:19, "NOTICE OF FILING PROPERLY SIGNED BY STEN
   LANGSJOEN"((See, CSS, at pg. 47), however, CERTIFICATION PAGE TO BE SIGNED BY A
   NOTARY PUBLIC BLANK (See, CSS, at pg. 51), WHY WOULD THE DISTRICT CLERK FILE A
   DOCUMENT NOT PROPERLY' SUBMITTED, UNLESS THERE ARE OTHER MOTIVES AT PLAY ? ;
3) AFFIDAVIT is clearly not faxed because there·;is NO DATE I NO TIME registered on the
   documentation, so a reasonable person would tend to believe it was either hand
   delivered or sent certified mail, although, certified mail would be questionable as
   STEN LANGSJOEN has it signed and dated "the 14th day of NOVEMBER, 2014"(See, CSS,
   at pg. 47), thisleaves only one alternative, that being it was hand delivered. NOW
   when you look at the AFFIDAVIT THROUGH ITS ENTIRETY on CSS, AT pg. ':63, it REVEALS
       11/14/2014 3:08 P.M., PRECISELY 11 MINUTES BEFORE FILING, WHILE THIS MIGHT BE
       POSSIBLE UNDER CERTAIN CIRCUMSTANCES IT SEEM MIGHTY ':'PECULIAR'GIVEN THE PATTERN,
       PRACTICE, AND.-PROCEDURES.OF THIS CRIMINAL DISTRICT .ATTORNEY'S OFFICE, ESPECIALLY
       WHEN;·THE AFFIDAVIT. SEEMS TO Frai COMPLETELY. IN -~ DIRECTION OF THE PROSECUTION :(see·,
··, · •-q:$S,_- at -~'1\'}cY.~~-O~:t:"~Jj.:f~§\·!?8:('7''flt7 STAMP FILED DATE AND TIME; compare CSS, at LOWER
 .· I}IGHT CORNER "11/14/2014 3:08 P.M. [11 minutes]); and,
4) Four days later STEN MARTI LANGSJOEN· has an "AMENDED NOTICE OF FILING" :(CSS'i':at pgs.
   !:4·&i65:t·i20141NOVi!l8TP';M-~H:03), with NOTARY PUBLICseal applied, day 14 scratched
   through, and the ATTORNEY STEN LANGSJOEN name compared to other documentation
   ~ign~t~re~ seems less than authentic~
   •   ~ -. . I   •'   : ~ l   (   '-   :_




       The CRIMINAL DISTRICT ATTORNEY OF SMITH COUNTY has become,.not only the DISTRICT
ATTORNEY in this case,but, JUDGE AND ATTORNEY. This type of PROSECUT0RIAL MISCONDUCT,;
that not only fails to produce BRADY MATERIAL that was needed for the defensive theory,
contriving a conviction through omission of BRADY MATERIAL.and failure to prove beyond
a reasonable doubt the possession needed to LAWFULLY CONVICT FOR THE CHARGE OF ,. ; ?):,f.:;:·:.
"TAMPERING WITH PHYSICAL EVIDENCE," is CONSTITUTIONALLY UNSOUND, DEMINISHES THE VERY
FIBERS OF THE JUDICIAL SYSTEM AS FOUNDED BY THIS COUNTRY'S FOUNDING FATHERS. While a
PROSECUTOR may have total immun:Utyit should not be upheld in a manner that appoints
them asc•a'•DICTORIALSHIP as JUDGE, ATTORNEY, JURY, AND'>EXECUTIONER. This DISTRICT
ATTORNEY'S actions throughout this HABEAS PROCEEDING points to the extremes this OFFICE
will ailuae to continue the MALICIOUS PROSECUTION'AND CONSPIRACY TO CONCEAL MATERIAL FACTS.
This ABUSE OF POWER UNDER LAW should not be tolerated by the COURT OF CRIMINAL APPEALS.
RELATOR SHOULD BE GRANTED RELIEF TO DENY IS TO ENJOIN CONSPIRACY TO CONCEAL.


                                                       10
                                              II
                                    ABUSE OF DISCRETION
                                     THROUGH A CONSPIRACY
                                   TO CONCEAL MATERIAL FACTS

D. SMITH COUNTY, 24lst DISTRICT COURT JUDGE, JACK SKEEN, JR., AS PARTICIPANT.

    The JUDGE is sworn to uphold the CONSTITUTIONS AND,LAWS of both, TEXAS AND THE
UNITED STATES OF AMERICA.-To do anything less is a NEGLECT OF DUTY and JUDICIAL
MISCONDUCT, ESPECIALLY IF DONE SO UNDER THE COLOR OF LAW.
    The JUDGE has a DUTY AND OBLIGATION to be impartial and fair, make RIGHT-RULINGS,
DETERMINATIONS FROM THE RECORD ESTABLISHED, AND LAW PRESENTED, and not the mouth piece
and yes person of the STATE.
    JUDGE JACK SKEEN, JR., has NOT ACKNOWLEDGED, and /OR RULED ON, OR IN FAVOR OF, ANY
REQUEST, PETITIONS, MOTIONS, AFFIDAVITS, AMENDMENTS of this RELATOR, YET HAS PROMOTED
EVERY DETAIL OF ANYTHING THE STATE HAS PLACED BEFORE HIM, GRANT EVERY PRE-WRITTEN ORDER
WITHOUT   THOUGHT~OR   PERSONAL INVESTIGATION INTO THE DETAILS OF THIS CASE.
    MORE SPECIFICALLY, THE "WRIT OF HABEAS CORPUS FINDINGS OF FACT AND CONCLUSION OF
LAW," (See, CSS at pgs. 102,... 104, esp. 103; also, ATTACHMENT Cat pgs. 1 -:3, esp. 2)
with the signature of this JUDGE has become a JUDICIAL ADMISSION that the STATE has
failed in this prosecution to prove "BEYOND A REASONABLE DOUBT," when the RELATOR WAS
"NO!' CHARGED WITH POSSESSION OF COCAINE" NOR WAS IT PROVEN THAT RELATOR HAD POSSESSION
OF COCAiNE, AS REQUIRED IN INDICTMENT. (CSS at pg. 27), THUS A DISMISSAL OF THE CHARGE
"FOSS CS PGl < lG" LISTED AS "DEFENDANT'S EXHIBIT A" IN ATI'ORNEY STEN MARTI LANGSJOEN
AFFIDAVIT( (See, DEFENDANT'S EXHIBIT A, CSS at pg. 88) ,AS:IT WAS NO!' PROVEN. RELATOR HAD
CARE, CUSTODY, OR CONTROL. (POSSESSION), AND FUR'.I'HERK)RE, IT WAS NO!' PROVEN ANY ALLEGED
COCAINE (SEE, INDICTMENT, CSS at pg. 27) WAS LAWFULLY SEIZED, NOR axJLD IT BE WITHOUT
A SEARCH WARRANT ISSUANCE. The COURT found and concluded that the defendant (RELATOR)
was NOT CHARGED WITH POSSESSION OF COCAINE under this cause number (CSS at pg. 103;
ATTACHMENT Cat pg. 2), HAD THERE BEEN EVIDENCE SUFFICIENT TO ESTABLISH A LAWFUL SEIZURE
OF ANY COCAINE IN CAUSE NO. 241-0010-13, THER WOULD NOT HAVE BEEN A DISMISSAL OF CAUSE
NO. 241-0009-13, which ATTORNEY OF RECORD, STEN MARTI LANGSJOEN, SHOULD HAVE INSISTED
TO PROSECUTE FIRST, INEFFECTIVE ASSISTANCE OF axJNSEL AS THE OUT COME \'«XJLD HAVE BEEN
A DISMISSAL OF ALL CHARGES.
    JUDGE JACK SKEEN, JR., with the approval of the STATE'S WRITTEN      "WRITOF~HABEAS

CORPUS FINDINGS OF FACT AND CONCLUSION OF LAW," has not only given a JUDICIAL ADMISSION
TO THE STATE'S FAILURE TO PROVE ALL, ESPECIALLY KEY ISSUE POSSESSION OF ASSUMED EVIDENCE
THAT WAS TO HAVE BEEN TAMPERED WITH, FACTS OF THE INDICTMENT BEYOND A REASONABLE BELIEF,
BY SAID APPROVAL THROUGH A NEGLECT OF JUDICIAL DUTY AND ORDER OF PROCEDURE, HAS NOW
ENJOINED INTO THE ABUSE OF DISCRETION THROUGH A CONSPIRACY TO CONCEAL MATERIAL FACTS.



                                              11
                                          III
                               SEPERATION OF POWERS IS
                              A REFUTATION OF CONSPIRACY

    RELATOR asserts there is still a need for checks and balances between the JUDICIAL
POWERS. In this particular case this was not accomplished. When. there is a need to act
and failure to act when there is A DUTY TO DO SO, IT IS A RECKLESS DISREGARD OF THIS
RELATOR'S FUNDAMENTAL RIGHTS coupled with the knowledge of the anticipated unjustifiable
DENAIL IN THIS HABEAS PROCEEDING due to THE CONSTITUTIONAL DEPRIVATIONS already incurred
IN PROCESSESOF THE PROSECUTIONS MALICIOUS.MISCONDUCT, DENIAL OF BRADY MATERIAL,
INEFFECTIVE ASSISTANCE OF COUNSEL, AND THE LIST GOES ON.
    The fact that there was NO EVIDENCE TO PROSECUTE THE RELATOR IN CAUSE NO. 241-0009-
13, "POSSESSION CHARGE", THAT WAS IDSMISSED, should be sufficient to establish that the
JURY'S VERDICT WAS CONTRARY TO THE INDICTMENT, and the ATTORNEY WAS TO FILE MOTION FOR
NEW TRIAL, JUDGE SHOULD HAVE DENIED THE VERDICT ''FOR FAILURE TO ESTABLISH POSSESSION
AS SPECIFIED IN THE INDICTMENT. The STATE FAILED TO PROVE BEYOND A REASONABLE DOUBT THE
FACTS OF LAW ENTERED IN THE INDICTMENT TO PROVE RELATOR "TAMPERED WITH PHYSICAL EVIDENCE."
Therefore, "The legal procedures in this case were [not] proper and as provided by the
CONSTITUTION and TEXAS LAW." (See, ATTACHMENT C, WRIT OF HABEAS CORPUS FINDINGS OF FACT
AND CONCLUSION OF LAW at pg. 2, #8; also, CSS at pg. 103, #8).
    RELATOR has presented facts established from the record (as recalled) that show
whether by calculated intent and design, or by their combined error, incompetance,
apathy and ignorance, THEPARTICIPANT'S, have collectively, whether, either through acts
of commission and/or omission, have entered into a "CONSPIRACY" to subject RELATOR to
CONSTITUTIONAL DEPRIVATIONS AND INJURIES" thereby "INFLICTING GRIEVOUS LOSSES OF
RELATOR'S PROTECTED LIFE, LIBERTY AND PROPERTY INTEREST" by and through their blatant
violations and lack of requisite process before depriving RELATOR of those interest.
    PARTICIPANT'S COLLECTIVE ACTS, AS COMBINED IN THEIR CONSPIRACY and as utilized in
a judicial process, that ·1as designed, structured, implemented as currently practiced in
their oppressive, abusive, and grossly prejudicial application to the RELATOR is
totally lacking in even a facsimile of reasonable procedural safegaurds that are
CONSTITUTIONALLY sufficient to protect against unjustified deprivations of RELATOR'S
FUNDAMENTAL RIGHTS AND RIGHTS TO DUE PROCESS.
    PARTICIPANT'S COLLECTIVE ACTS / CONSPIRACY WILL RESULT IN VIOLATIONS THAT RISE TO
THE LEVEL OF A SUBSTANTIAL DEFECT. Thereby subjecting RELATOR to the deprivation of his
"FUNDAMENTAL DUE PROCESS RIGHTS." Resulting in ,"A COMPLETE MISCARRIAGE OF JUSTICE" that
is inconsistant with fair procedure; to the    substantial~   detriment and injury of the
RELATOR.



                                          12
                                               IV
                                        ACKNOWLEDGEMENT

    RELATOR on a TUESDAY, JANUARY 27, 2015 P.M., received the COURT OF CRIMINAL APPEALS
NOTICE of receiving and presenting to said COURT, this RELATOR'S APPLICATION FOR 11.07
WRIT OF HABEAS CORPUS, TRIAL COURT NO. ?41-0010-13-A; WR - 82, 716 - 01 (See, ATTACHMENT
H), this "RECEIVAL AND PRESENTMENT" took place on 1/15/2015, and NOT MAILED UNTIL
JANUARY 20, 2015, RELATOR RECEIVED 1/27/2015. "12 DAYS."

                                        RELATOR'S PRAYER

   WHEREFORE, PREMISES CONS+DERED, RELATOR PRAYS the HONORABLE COURT OF CRIMINAL
APPEALS SET ASIDE THE JUDGEMENT AND SENTENCE BY ORDER OF ACQUITAL; ALTERNATIVELY,
GRANT RELIEF JUSTIFIED THROUGH THE FACTS IN THIS CAUSE, WITH ANY AND ALL RELIEF THIS
COURT DEEMS IN DEED AND EQUITY, KNOWING A FAILURE TO RULE IS TO ENJOIN THE CONSPIRACY
TO CONCEAL MATERIAL FACTS.

                                                           SINCERELY,

                                                           1Jt~t~
                                                           MAURICE CAIN #186j2514

                                     CERTIFICATE OF SERVICE

    I certify that a true and correct copy of RELATOR'S ORIGINAL PETITION FOR WRIT OF
MANDAMUS has been served by   u.s.    MAIL, first class postage pre-paid, with placement in
this TDCJ UNITS LEGAL MAIL RECEPTICAL, and therefore under "THE MAILBOX RULE" to be
considered filed this day, addressed to:
1) COURT OF CRIMINAL APPELAS OF TEXAS, P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS
   78711;
2) LOIS ROGERS, DISTRICT CLERK SMITH COUNTY, 100 N. BROADWAY, RM. 204, TYLER, TEXAS
   75702; and,
3) D. MATT BINGHAM, CRIMINAL DISTRICT ATTORNEY SMITH COUNTY, 100 N. BROADWAY, 4th FL.,
   TYLER, TEXAS 75702.
SIGNED AND SUBMITTED THIS    0~   DAY OF FEBRUARY 2015.
                                                            _ 0.1.J?~~
                                                           MAURICE CAIN #18612514
                                                           ~OWLEDGE UNIT T/C 0 - 81
                                                           1400 FM 3452
                                                           PALESTINE, TEXAS 75803 - 2350



cc: file
   /clerk
    cca
                                                    13
                                                                       UNSWORN DECLARATION

                      I, MAURICE CAIN, TDCJ-ID NO. l861Q514i PRO-SE RELATOR herein, for the matters
     -   --:::   ·-   ,-   c"   •   •   •    -   -                 l         •        • ,,",   "":'~.·~


. stated iri and of the "ORIGINAL PETITIOr\( FOR WRIT'op {MANDAMUS                                         II   Wl th ATTACHMENTS A - HI
 by confinement in THE STATE OF TEXAS entitles the use: under both FEDERAL LAW (28 USCA
 § 1746), and TEXAS STATE LAW (VTCA CIV. PRAC. AND REM.S CODE§§§ 132"001- 132.003);
 of this "UNSWORN DECLARATION" to declare under penalty of perjury, and RELATOR DOES SO
DECLARE; '·'IN PLACE OF A WRITTEN DECLARATION, VERIFICATION, CERTIFICATION, OATH, OR
 AFFIDAVIT SWORN BEFORE A NOTARY PUBLIC," THAT the facts deposed, and facts of record
 claimed in documentation presented are true and correct .under penalty of perjury by
 this RELATOR. THEREFORE, with presentation of this "UNSWORN DECLARATION" ALL PRESENTED
 IS TO BE CONSIDERED "VERIFIED, CERTIFIED. AND SWORN TO BY THIS RELATOR."


 SIGNED THIS                                06       DAY OF FEBRUARY 2015.


                                                                                                     --h2?2~ c:~
                                                                                                  MAURICE CAIN #186~514
                                                                                                  POWLEDGE UNIT T/C 0 - 81
                                                                                                  1400 FM 3452
                                                                                                  PALESTINE, TEXAS 75803 ---?2350




cc: file
    clerk
    cca


                                                                                 14
                                    CAUSE NO. 241-0010-13-A

EX PARTE                                       §               IN THE 241' 1 DISTRJCT COURT
                                               §
                                               §               OF
                                               §
MAURICE CAIN                                   §               SMITH COUNTY, TEXAS

                                         MEMORANDUM

        The defendant, MAURICE CAIN, under a single ground for relief, alleges that he received
ineffective assistance of trial counsel. To determine the merit of this claim, a hearing will be held
addressing the defendant's ground for relief.

                                              ORDER

1""'    The defendant's Ground for Relief is DESIGNATED for future resolution.

2.      A hearing will be held by way of affidavit only concerning the allegations of ineffective
        assistance of counsel. This hearing will consist of an affidavit from the defendant's trial
        counsel, Hon. Sten Langsjoen,.relative to his representation of the defendant at trial.

3.      Mr. Langsjoen shall submit an original and three copies of his ani davit to the post-conviction
        writ clerk by                                     , 2014. The clerk shall then mail a copy of
        the affidavit to the defendant and forward a copy ofth~ affidavit to the appellate section of
        the Smith Cotinty Criminal District Attorney's Ot1ice:                    ·

4.      The defendant is NOt to be brought back to th~ Smith County Jail for a hearing.

5.       The clerk ofthe court is ordered to send a copy of this, order to the defendant, Maurice Cain,
         TDCJ-ID # 01862514, Texas Department of Crin1irtal Justice, Choice Moore Unit, 1700
       . North FM 87, Bonharn, Texas 75418, mid to send a copy.ofthis order to the appellate section ·
         ot~the District Attorney's'Office.                      ··

       SIGNED AND ENTERED .this the·_·_ day of_.--,-----------'--____,-' 2014.




                                               HONORABLE JACK SKEEN, JR.
                                               Judge, 241 ' 1 District Court
                                               SMITH COUNTY, TEXAS



                                              . Page 1




                                                                                                          I
                                            STEN M. LANGSJOEN
                                       ATTORNEY AND COUNSELOR AT LAW.
                                            P.O. Box 539
                                       TYLER, TEXAS 75710-0539
   TELEPHONE                                                                    TELEFAX
  (903) 531-0171                                                               (903) 531-0187


                                             September 30, 2014

  Maurice Cain, Inmate No.: 1862514
  Choice Moore Facility
  1700N. FM 87
  Bonham, Texas 75418

  Privileged and Confidential

 RE:        State ofTexas v. Maurice Cain
            Cause No.: 241-0010-13
            214st Judicial District Court, Smith County

            Maurice Cain v. State of Texas
            Cause No: 12-13-00178-CR
            12th Court of Appeals, Tyler District


 Dear Mr. Cain:

         In regard to the above, the Trial Court's staff sentto my office, in an envelope dated
 09-25-:14, yours dated 09-08-14 referencing a "Motion for Order Directing Defense Counsel
 to Release Defendant's Records."            ·              ·    ·

           I do not recall receiving any. requests
                                        .     ~.   from you for anything
                                                                 ..  .
                                                                         from the file prior to this
 time.
                    ..                                                     .


           .You do have a nghtto receive a copy ofybirr'file'illaterial.·in my . possessibn~ and I
·. will fo!Ward a r~dacted copy of same to you as soon as the file is r~trieved fr()m St()rage. I
   do not know     howtq .haridle the delivery of the video re~x)iding ofyoui arrest~ and 1 will
   check with youi pris()n facility staff on how this can bC handled.     .

         Upon receipt of your referenced letter, I. checked the website of the 12th Court of
 Appeals and I see· that the· judgment ·against you was modified and affirmed,. without the
 filing of a motion for rehearing and without the filingof a petition for discretionary review.
 I mention this because I do not have a copy of the Clerk's Record or of the Reporter's
 Record from your trial; however, copies of these records should be in the hands of the
 Appellate Clerk, the District Clerk, and your appellate attorney.

         This is some authority that would have supported your request to the appellate court
 - while it continued to have jurisdiction- for you to be provided access to the Reporter's
Record and of the Clerk's Record; however, the appellate court may now have lost
jurisdiction to hear such a request at this time. li1direct authority for a request to the
appellate court can be found in Kelly v. State of Texas, 436 S.W.3d 313 (Tex. Crim. App.
2014). The Kelly opinion dealt with an appellant's right to seek the appellate court's help in
receiving copies of the Reporter's Record and of the Clerk's Record while the appellant was
within his time limit to seek PDR relief; Since you are now out of your time limit to seek
further substantive relief from the appellate court, Kelly may not support the appellate court
hearing your motion, but it will not hurt to try.

        You can try two things to obtain the Reporter's Record and of the Clerk's Record: 1)
send a letter to your appellate attorney and ask him to send you these records; and 2) you
can try completing and fil.ing the enclosed form Motion for ProSe Access to the Appellate
Record. ·You must sign and date the document where fudicated and send the original to the
appellate clerk for filing: Twelfth Court of Appeals, 1517 West Front Street, Suite 354,
Tyler, Texas 75702, Attention: Cathy Lusk, Clerk]. The Certificate of Service should be
completed and copies of the Motion should be sent to your appellate attorney and to the
State's appellate attorney.

       Best of luck to you.
                                                      Respectfully,



SMIJsl (w/ enc~)




                                                                   .   .1 • •
                                           . /
                            CAUSE NO. 241-001 0-13-A

EX PARTE                                §             INTHE241stDISTRICT COURT
                                        §
                                        §             OF
                                        §
MAURICE CAIN                            §             SMITH COUNTY, TEXAS

                      WRIT OF HABEAS CORPUS
             FINDINGS OF FACT AND CONCLUSION OF LAW

      The defendant in Cause Number 241-00 I 0-13 has filed his first Application for
a Writ of Habeas Corpus. The State filed a Response. The Court hereby enters its
findings and conclusions.

      The Court takes judicial notice of all prior proceedings, reporter's records, the
documents and papers contained in the files, and the docket sheets in Cause Number
241-0010-13 and the first Application for Writ of Habeas Corpus in Cause Number
241-001 0-13-A.

      The Comi enters the following Findings of Fact and Conclusions of Law:

l.    The defe~dant, MAURICE CAIN, was indicted in Cause No. 241 '"00 10-13,
      filed in the 24l~t District Court of Smith County, Te_xas, with the offense of
      Tampering with' Physical Evidence.

2.    The defendant pled "not guilty," and a jury trial was held: After thejury fou!ld '· ...
      him guilty, the defendant pleaded "tnie" to the State's notice of enhanceinent,
      and the jury· assessed punishment at twenty years ofiniprisonment and a
      $1 0~000:00 fine. On June 30, 2014, the .12 111 Couit of Appeals affirmed the , .
      conviction and sentence. Cain v. State, No, 12-13-00l78-CR, 2014 Tex.App.
      LEXIS 7037 (Tex.App.- Tyler June 30, 2014, no pet.)(not designated for
      publication).                                             .

4.    On September 3, 2014, the defendant filed his first Application for a Writ of
      Habeas Corpus. The State tiled a response seeking a designation of issues and
      an affidavit from the defendant's trial attorney, Mr. Sten Langsjoen. Said
      affidavit was subsequently provided to the Comt.




                                                                                                t,.j'
5.    In his writ application, the defendant complains that his trial attorney, Mr. Sten
      Langsjoen was ineffective for failing to obtain allegedly "unedited" copies of
      the video recordings ofthe traffic stop and arrest of the defendant

6.   The Court takes judicial notice of all prior proceedings and files. The Court
     further finds and concludes that:

     The basis of the claim under this writ application is that Mr. Langsjoen was
     ineffective for not obtaining copies of allegedly "unedited" videos that would
     have shown the jury at trial that "excessive force" was used in his arrest and
     which would also "suppm1 a finding that drugs was planted on the defendant.
        "

     Initially, the Court tinds and concludes that the defendant was not charged with
     possessing cocaine under this cause number. Further, Mr. Langsjoen in his
     affidavit asserts that he receiycd full discovery from the State. He further avers
     that the testimony and video evidence offered by the State at trial "adequately
     demonstrated the force used against Mr. Cain during his arrest, and provided
     the jury with a description of Mr. Cain's injuries and his subsequent medical_
     care for those injuries." The defendant has not argued in his writapplication;
     that the arrest video admitted at trial di-d not show the use of force against him
     by police, or that the jury was unaware of the force used by police in their
     attempt to preserve the evidence the defendant was trying to destroy) Mr.
     Langsjoen additionally states in his affidavit that the force shown on the trial
     video constituted mitigating evidence for the defendant.
            .   .      .


     The Courttinds and ~oncludes that the defendant has hotoffered any credible·
     evidence that Mr. Langsjoenwas ih~ffective for the reasons alleged under his
     ground f~r relief, m: that he s~tTered any hat:m therefrom.             .
                           '-           .




7.   _The Cqurt finds and concludes thatthe defendant's writ allegations consist·
      solely of the barest allegations with no valid basis in the record or the law.

8.   The legal procedures in this case were proper and as provided by the
     Constitution and Texas law.




                                        Page 2
 9.     The Court concludes that this Application for Writ of Habeas Corpus is not
        well taken and should in all things be DENIED.

· 10.   The Court after review of the application for habeas relief~ any answer, and the
        tile, finds and determines that there are no controverted previously unresolved
        facts material to the legality of the defendant's confinement.

                                       ORDER

       The Court orders the Clerk of the Court to immediately transfer to the Court
 of Criminal Appeals:
                                                                           ! .


        (I)   a copy of the Application for Writ ofHabeas Corpus;

        (2)   any answers and waivers executed qy the     State~


        (3)   a copy of the files and docket sheets in t~e original cause of action and
              the tiles and docket sheets in the tirst Application for Writ of Habeas
              Corpus; and

        (4)   This certificate.

        SIG~ED   AND CERTIFIED on this_·_·_day of _ _-,-_ _ _ _, 2015.




                                         HONORABLE JACK SKEEN, JR.
                                       ·Judge, 24 P. 1 District Court
                                         SMITH COUNTY, TEXAS




                                         Page 3
                                   CAUSE NO. 241-0010-13-A

EXPARTE                                       §                     IN THE 24lst DISTRICT
                                              §                     COURT OF
MAURICE CAIN                                  §                     SMITH COUNTY, TEXAS



                APPLICANT'S SUPPLEMENTAL ANSWER I REQUEST IN OPPOSITION TO

                                 STATE'S SUPPLEMENTAL ANSWER


TO THE HONORABLW'JUDGE OF THE 24lst DISTRICT COURT:

      COMES NOW MAURICE CAIN, APPLICANT PRO-SE, with APPLICANT'S SUPPLEMENTAL ANSWER I
REQUEST. IN OPPOSITION TO STATE'S SUPPLEMENTAL ANSWER, IN OPPOSITION TO APPLICATION FOR
WRIT OF BABEAS CORPUS, and respectfully states the following to the COURT:

I. HISTORY OF THE CASE

      Applicant, MAURICE CAIN, was indicted in Cause No. 241-0010-13, filed in the 24lst
District Court of Smith County, Texas, with the offense of Tampering with Physical
Evidence (TEXAS PENAL CODE[TPC] §37.09). Applicant pled "not guilty," ahd a jury trial
was held. After the jury found him guilty, Applicant pleaded "true" to the State's
notice of enhancement, and a jury assessed punishment at twenty years of imprisonment
and a $10,000.00 fine. On June 30, 2014, the 12th Court of Appeals affirmed Applicant's
conviction and sentence. CAIN v STATE; NO. 12-13-00178-CR, 2014 Tex App LEXIS 7073
(Tex App- TYler June 30, 2014, no pet.)(hot designated for publication).

II. APPLICANT'S ALLEGATIONS

      ApplicIII: STATEMENT OF FACTS

A. TEXAS PENAL CODE [TPC] §37.09 (IN PERTINENT PARTS) states:

    a) Aperson commits an offense if/ "KNOWING" that an "INVESTIGATION OR OFFICIAL
PROCEEDING IS PENDING OR IN PROGRESS," he:

1) alters, destroys, or conceals "ANY RECORD, DOCUMENT, OR THING" with "THE INTENT" to
   impair its verity, legibility, or availability as evidence "IN THE INVESTIGATION OR
   OFFICIAL PROCEEDING;" or (2),(b),(c) Not Applicable (N/A)

    d) A person commits an offense if the person:

1) "KNOWING THAT AN OFFENSE HAS BEEN COMMITTED," alters, destroys, or conceals "ANY
   RECORD, DOCUMENT, OR THING WITH INTENT" to impair, its verity, legibility, or
   availability as evidence as evidencein any subsequent "INVESTIGATION OF" or "OFFICIAL
   PROCEEDING RELATED TO THE OFFENSE;: or Nq further Applicability.

B. APPLICANT WAS STOPPED FOR A "TRAFFIC VIOLATION (AS RECALLED) FOR FAILURE TO PROPERLY
   EXECUTE A TURN," therefore:

    a) APPLICANT does not concede he committed anv traffic violation, nor was he "AWARE
OF ANY INVESTIGATION OR OFFICIAL PROCEEDING PENDING OR IN PROGRESS, OR THAT ANY OFFENSE
HAD BEEN COMMITTED FOR THE ASSUMED TRAFFIC STOP, NOR DID HE ALTER, DESTROY, OR CONCEAL
ANY RECORD, DOCUMENT, OR THING WITH INTENT TO IMPAIR, ITS VERITY, LEGIBILITY, OR
AVAILABILITY AS EVIDENCE IN ANY SUBSEQUENT INVESTIGATION OF OR OFFICAIL PROCEEDING
RELATED TO THE TRAFFIC STOP (THE OFFENSE) WHEN HE: STEPPED OUT OF THE VEHICLE TO ONLY
BE ASSUALTED THROUGH AN ABUSE OF FORCE FOR AN ASSUMED TRAFFIC STOP, BY TWO OFFICERS,
SPECIFICALLY, OFFICER STEPHEN BLACK-AND JOSHUA HILL.

    b) .APPLICANT was not proven beyond a reasoriabl~ doubt to have committed . the offense',
AS LEGISLATED BY TEXAS LAW I OF. "TAMPERING WITH PHY~ICAI, ;'EVIDENCE.   II




    c) APPLICANT poses the question/ "WHAT PHYSICAL EVIDENCE CAN ONE TAMPER WITH FOR
THE-OFFENSE OF A-TRAFFIC VIOLATION?"

C. OFFICERS-PHYSICALLY ASSUALT, THROUGH AN ABUSE OF FORCE, APPLICANT UPON EXECUTING THE
   TRAFFIC STOP AND UPON SUBDUING APPLICANT, WITHOUT WRITTEN CONSENT, OR OTHERWISE, NOR
   EXIGENT-CIRCUMSTANCES, WOTHOUT WARRANT, _MAKE THE DECISION TO SEARCH THE VEHICLE.

D. DISTRICT ATTORNEY'S OFFICE filed on 01/03/2013, that on 03/07/12 - POSS CS PG 1 < lG
   a STATE JAIL FELONY, against APPLICANT which was "DISMISSED 05/20/2013." Attachment
   marked "DEFENDANT'S EXHIBIT A" of DEFENSE ATTORNEY STEN LANGSJOEN AFFIDAVIT submitted
   to the 24lst TRIAL COURT HABEAS PROCEEDING.




                                             2
III. STATEMENT OF FACTS (CONTINUED)

E. STATE'S ATTORNEY was allowed to present as evidence an "EDITED DVD" instead of the
   three (3) seperate and original tapes of the TWO SEPERATE POLICE CARS AND THE
   PARAMEDIC VIDEO, THEREBY PREJUDICING THE APPLICANT, DENYING FAIR AND IMPARTIAL
   TRIAL.

F. APPLICANT has presented and "REQUEST RULINGS AND CONSIDERATION IN THIS HABEAS
   PROCEEDING PRIOR TO ANY ORDER ISSUANCE," to the DISTRICT CLERK OF SMITH COUNTY as
   follows:

    a) MAILED OCTOBER 15, 2014:

1) REQUEST FOR PRODUCTION OF ELECTRONICALLY STORED PHOTOGRAPHIC I SOUND RECORDINGS,
   CERTAIN ASSOCIATED POLICIES, AND INFORMATION PURSUANT TO BOTH: TEXAS ALW, RULE 192
   TEX. R. CIV. PROC. AND, FEDERAL LAW, RULE 34, FED. R. CIV. PROC., WITH LETTERS TO
   "NOTICE CHANGE OF ADDRESS," TO:

   a) D. MATT BINGHAM, CRIMINAL DISTRICT ATTORNEY SMITH COUNTY;

   b) LOIS ROGERS, DISTRICT CLERK SMITH COUNTY; and,

   c) ABEL ACOSTA, COURT OF CRIMINAL APPEALS, AUSTIN, TEXAS.

    b) MAILED DECEMBER 01, 2014:

1) AFFIDAVIT I ADDENDUM TO 11.07 APPLICATION IN RESPONSE TO: AFFIDAVIT OF STEN MARTI
   LANGSJOEN, to LOIS ROGERS, DISTRICT CLERK SMITH COUNTY; and,

    c) MAILED DECEMBER 14, 2014;

l)MOTION ORDERING ACCESS TO RECORDS, LOIS ROGERS SMITH COUNTY DISTRICT CLERK.

G) STATE'S ATTORNEY HAS FILED "STATE'S SUPPLEMENTAL ANSWER IN OPPOSITION TO APPLICATION
   FOR WRIT OF HABES CORPUS," JANUARY 02, 2015, INTENTIONALLY MAILED TO APPLICANT'S
   OLD ADDRESS OF CHOICE MOORE UNIT, 1700 NORTH FM 87, BONHAM, TEXAS 75418 (SEE
   CERTIFICATE OF SERVICE; LETTERS OF NOTICE AT (F)(a)(1)(a); and previous certified
   LETTER FROM CRIMINAL DISTRICT ATTORNEY OFFICE, NO. 7014 1200 0000 7815 2813, MAILED
   OCTOBER 21 2014) . This was "CLEARLY AN INTENTIONAL ACT TO PRF..TUDICE ANY RESPONSE IN
   A TIMELY MANNER BEPORE COURT RULES ON HABEAS PROCEEDING." APPLICANT RECEIVED THIS
   NOTICE OF STATE'S RESPONSE THE EVENING OF ,"JANUARY 07, 201'1.

H) TAMPERING WITH PHYSICAL EVIDP.NCE AS EXPLAINED IN TPC § 37.09 a person is to be proven
   to be in the care, custody, and control (POSSESSION) of said evidence, A BURDEN OF
   PROOF THE STATE WAS UNABLE, NOR HAS ADDRESSED, TO OBTAIN AS SHOWN IN THE DISMISSAL
  OF THE POSSESSION CHARGE AGAINST APPLICANT AS THE ASSUMED EVIDENCE -BAD TO BE OBTAINED
   LAWFULLY, INSTEAD OF PRETEXTED FROM AN ASSUMED TRAFFIC STOP THROUGH ALLEGATIONS OF
   LEAVING AN UNSPECIFIED ASSUMED DRUG AREA.


                                              3
IV~   APPLICANT'S BURDEN OF PROOF

      APPLICANT'S BURDEN OF PROOF is hard to overcome when THE DISTRICT CLERK OF SMITH
COUNTY, THE DISTRICT ATTORNEY OF SMITH COUNTY, AND ATTORNEY OF RECORD STEN MARTI
LANGSJOEN, the participants hereinafter, have entered into an agreement inferred -from
the concert actions among the participants and to'be considered voluntary from the
collation of circumstances. See 18 USCA 371; Also, US v THON, 917 F 2d 170, Id.
      APPLICANT'S ATTORNEY, STEN MARTI LANGSJOEN, has coincidently, through his affidavit
given the exa'ct responses needed by DISTRICT ATTORNEY to play down the use of an
edited from original three (3) tapes their protrayal of the incidental arrest of an
excessive abuse of officers for a traffic stop. One would think from ATTORNEY LANGSJOEN'S
lengthy resume at the beginning of his affidavit had he benn affectively considering
his client, the APPLICANT, he might have chosen some language more in favor to the
APPLICANT. Instead, he chose to favor a response more in favor of the STATE'S abusive
actions for edited view of the incident depicted through the manipulated three (3)
potion DVD from three (3) seperate VIDEOS, two (2) police camera and one (1) PARAMEDIC
                         I
VIDEO, OMITTING RELEVANT PORTIONS VIABLE TO THE DEFENSE.
      DISTRICT CLERK OF SMITH COUNTY1 has refused to either/ submit to the 24lst TRIAL
COURT the documentation, stated herein for review and consideration by the court in the
HABEAS PROCEEDING, nor have they confirmed filing to this APPLICANT, a courtesy extended
to ATTORNEY'S but not for ANY PRO-SE LITIGANT.
      The DISTRICT ATTORNEYS OFFICE has intentionally sent their SUPPLEMENTAL RESPONSE
TO APPLICANT'S last unit in TDCJ, as they were fully aware that APPLICANT HAD BEEN MOVED.
      THEREFORE, when there is a need to act and failure to act when there is a duty to
DO SO, IT.IS A RECKLESS DISREGARD OF THIS APPLICANT'S RIGHTS coupled with the knowledge
of an antic::ipated unjustifiable denial in this HABEAS PROCEEIHNG due to the CONSTITUTIONAL·
DEPRIVATfONS
      .
             already incurr.ed in a    proc~ss    of prosecutorial misconduct, denial. of
BRADYMATERIAL, INEFFECTIVEASSISTANCE OF COUNSEL, AND DISTRICT CLERKS FAILURE TO PROPER
FILINGS TO THE COuRT-., \1ni NOTICE TO FILH~(;S THERE .rs CIRCUMSTANTIAL EVIDENCE SUFFICIENT
TO ESTABLISH A "CONSPIRACY TO CONCEAL FACTS TO DENY APPLICANT A JUSTIFIABLE .HABEAS
RULING BY THE COURT UNDER FEDERAL LAW.
      The-facts established from. the record show whether by c::alculated intent and design/
or by .their combined error, incompetance, apathy and ignorance, have collectively,
whether, either through their acts of commission and/or omission, have entered into a
"CONSPIRACY" to subject APPLICANT to CONSTITUTIONAL DEPRIVATIONS AND ,INJURIES" thereby
"INFLICTING GRIEVOUS LOSSES OF      APPLIC~NT'S   PROTECTED LIFE, LIBERTY AND PROPERTY
INTEREST" by and through their blatant violations and lack of requisite process before
depriving APPLICANT of those interest.
      Their collective acts, as combined in their CONSPIRACY and as utilized in a judicial


                                                  4                                            I   o
process, that as designed, structured, implemented as currently practiced in their
oppressive, abusive, and grossly prejudicial application to the APPLICANT is totally
 lacking in even a facsimile of reasonable procedural safegaurds that are CONSTITUTIONALLY
sufficient to protect against unjustified .depriyation.s of APPLICANT'S fundamental RIGHTS
AND RIGHTS TO DUE PROCESS.
    Their COLLECTIVE ACTS I CONSPIRACY WILL RESULT IN VIOLATIONS THAT RISE TO THE LEVEL
             '
OF A SUBSTANTIAL DEFECT. Thereby subjecting APPLICANT to the deprivation of his
fundamental "DUE PROCESS RIGHTS." Resulting in a complete MISCARRIAGE OF JUSTICE that
. is inconsistant with fair procedure; to the substantial detriment and injury of the
APPLICANT.

V. APPLICANT'S PRAYER

    WHEREFORE, PREMISES CONSIDERED, APPLICANT PRAYS the HONORABLE JUDGE OF COURT will
have the SMITH CIUNTY DiSTRICT CLERK produce all documentation submitted by APPLICANT
listed herein; this HONORABLE COURT JUDGE RULE ON APPLICANT'S SUBMITTED DOCUMENTATION;
CONSIDER ALL DOCUMENTATION SUBMITTED BY APPLICANT IN DETERMINING ANY RULING IN THIS
HABEAS PROCEEDING; RESCIND ANY ORDERS RULE ON PRIOR TO THIS APPLICANT'S SUPPLEMENTAL
ANSWER I REQUEST IN OPPOSITION TO STATE'S SUPPLEMENTAL ANSWER; MAKE ALL DOCUMENTAION
PART OF THE HABEAS RECORD FOR THE COURT OF CRIMINAL APPEALS DECISION I RULING; with
any relief the HONORABLE COURT JUDGE deems in deed and equity, thereby GRANTING
APPLICANT'S WRIT OF HABEAS CORPUS.
                                                        SINCERELY"


                                                        MAURICE CAIN #1862514

                                  CERTIFICATE OF SERVICE

    Icertify that a trueand.correct copy of APPLICANT'S SUPPLEMENTAL          ANSWE;~   I REQUEST
IN OPPOSITION    ID STATE'S SUPPLEMENTAL ANSWER h~sbeen    served by   U~S~ MAIL, first class
postage prepaid, with placement in this TDCJ UNITS LEGAL MAIL RECE:PTICAL, and therefor_e
under "THE MAILBOX RULE''. to be considered filed this day, addressed 'to:                  .J

l) LOIS ROGERS DISTRICT CLERK SMITH COUNTY, 100 N. BROADWAY, RM. 204, TYLER, TEXAS
   75702; and,
2) D. MATT BINGHAM, CRIMINAL DISTRICT ATTORNEY-SMITH COUNTY,-100 N. BROADWAY, 4th FL.,
   TYLER, TEXAS 75702.
SIGNED AND SUBMITTED THIS /~     DAY OF JANUARY 2015.


                                                        MAURICE CAIN #1862514

(THIS IS A HAND TYPED COPY DUE TO UNIT REFUSAL TO RUN COPIES,.UNSWORN DECLARATION &
CLERK'S LETTER OMITTED).
                                            5
                                                                                                    If/;
                                                                                                                                                                                                   ~
                                                                                                                                             ('




                                                                                                                                                       ;.;:. :i'l':...~




 ~
                              OFFICE OF·
                 CRIMINAL DISTRICT AT1'0RNEY
                     SMITH COUNTY COURTHOUSE
                         TYLER, TEXAS 75702
                                                                                 Ill . liB~~
                                                                                7014 1200 DODO 7815 2813
                                                                                                                              ~~~ ~·:
                                                                                                                                          . "'"""'""'~::-----·---·-:




                                                                                                                                      02 ,,    v
                                                                                                                                                   \




                                                                                                                                ~e~u~ ooo1375394ocr 21 2o14
                                                                                                                                                                          ~
                                                                                                                                                                              .·PITNEY BOWES

                                                                                                                                                                              ~"'      ';.,';"'"

                                                                                                                                                                              "~~..r.-tO
                                                                                                                                                                              ~

                                                                                                                                                                                n"           .
                                                                                                                                                                                     J1 tl."u -
                                                                                                                                                                                                   ~·




'"--i~ \ .
   ~   .....J
  ·~
  \~,




~~·,                                                         ~\
                                                    0/                           m~ve_c01·
 "
 'Z.J
·~
~;                                                                                1tt0# lg (o~SI4
~~
            \,                                                                     LDLti s C. ~(M) )edge lLri~t
                                                                                          ILlm fM 3YS r
                                                                                 7580 ~[1\t i"fi;j.]J~¥Q~JJ••I 1 ;•; 1 I;I;•h';hh'··'·llllll;;·ll;i;ll
                           : "·'···' . . ·   ..: II" II 11 1''''1' 1tl1ll'l II 11ll1 1'd diP 'I 11111'1 1uiJIIII   : ·.




 y/                  OFFICE OF
  CRIMINAL DISTRICT ATTORNEY
           SMITH COUNTY COURTHOUSE
               TYLER, TEXAS 75702


             i;.
                                                                                                                       /
                                                                                                                           t\      .·~···
                                                                                                                                ·. ·.c~-;

                                                                         Maurice Cain, TDCJ-ID # 01862514
                                                                         Texas Department of Criminal Justice
                                                                                                                0
                                                                                                                ....

                                                                                                                       _
                                                                                                                                   . . ,_-~-:··;

                                                                                                                                       :~~
                                                                                                                                       ~
                                                                                                                                       ~

                                                                                                                                       ~.
                                                                         Choice Moore Unit, 1700 North FM 87
                                                                         Bonham, Texas 75418
                                                                          F\Nt) TO:
                                                                          Powledge. Unlt
                                                                          1400 FM 345'2
                                                                          F'alestine. TeXqS 75803

\)r)
 l:r, ul'r'''''l' 11'/rlr' rl 11 1ll1 1' 1I11 11 /rll d'1 1ull 1111
                                     d




 ~                    . OFFICEOF
  CRIMINAL DISTRICT ATTORNEY
           SMITH COUNTY COURTHOUSE
               TYLER, TEXAS 75702



                                                                                                                /
                                                                                                                                                                                       Abel Acosta, Clerk

               .MAURICE V. CAIN



                                                                 ./ 0 ' ...
               POWLEDGE UNIT- TDC # 1862514                               _ (
                1400 FM 3452                                            ( /
               PALES:riNE, TX 75882




lE8N38 75882
                                                       0                      11
                 ,,,,,,, 1111; r•rl•rl·r·lr·r'l ,,,,,,, ...... ,, """"" Hllr·l • •